 



EXHIBIT 10.3
SAPIENT CORPORATION
RESTRICTED STOCK UNITS
AGREEMENT
       Pursuant to the Sapient Corporation 1998 Stock Incentive Plan (the
“Plan”), Sapient Corporation (the “Company” or “Sapient”) and its Affiliates
(together with the Company, the “Company Group”) hereby grants to Joseph S.
Tibbetts, Jr. (the “Employee”) the Restricted Stock Units Award described below.

1.   The Restricted Stock Unit Award. The Company hereby grants to the Employee
four-hundred and seventy-five thousand (475,000) Units, subject to the terms and
conditions of this Agreement and the Plan. An Award shall be paid hereunder,
only to the extent that such Award is Vested, as provided in this Agreement. The
Employee’s rights to the Units are subject to the restrictions described in this
Agreement and the Plan in addition to such other restrictions, if any, as may be
imposed by law.

2.   Definitions. The following definitions will apply for purposes of this
Agreement. Capitalized terms not defined in this Agreement are used as defined
in the Plan.

  (a)   “Agreement” means this Restricted Stock Units Agreement granted by the
Company and agreed to by the Employee.     (b)   “Award” means the grant of
Units in accordance with this Agreement.     (c)   “Cause” means:

  (1)   Employee’s malfeasance or negligence in the performance of his duties;  
  (2)   Fraud or dishonesty by Employee with respect to the Company;     (3)  
Employee’s conviction of or plea of nolo contendre to any felony or other crime
involving moral turpitude; or     (4)   Employee’s material breach of any
provision of the Letter Agreement between Employee and Company dated October 16,
2006, the Sapient Confidentiality Agreement or the Sapient Fair Competition
Agreement.

  (d)   “Change in Control” shall be deemed to have occurred if any two or more
of the following events occur:

  (1)   Acquisition by a person or group (other than the two current largest
stockholders and their affiliates) of more than 50% of the outstanding shares of
Company common stock;

 



--------------------------------------------------------------------------------



 



  (2)   A change in a majority of the Company’s non-employee directors over a
one-year period (other than by reason of election or nomination by directors
constituting a majority of the directors on your start date or directors who
were chosen by those directors);     (3)   A merger, consolidation or other
corporate transaction that results in Company shareholders before the
transaction constituting less than 65% of the Company shareholders following the
transaction;     (4)   A liquidation or a sale of all or substantially all of
Company’s assets; or     (5)   A determination by the Board of Directors that a
change in control has occurred.

  (e)   “Common Stock” means common stock of the Company, $.01 par value.    
(f)   “Continued Compliance” means that Employee continues to comply with his
obligations to the Company, including, but not limited to, Employee’s
obligations pursuant to the Sapient Confidentiality Agreement and the Sapient
Fair Competition Agreement.     (g)   “Fair Market Value” means the per share
closing price of a share of Sapient Common Stock on the NASDAQ trading day
immediately preceding the applicable Vesting Date.1     (h)   “Good Reason”
means:

  (1)   Material diminution in the nature or scope of Employee’s
responsibilities, duties or authority from those in effect on October 30, 2006
(excluding an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice by
Employee thereof);     (2)   Reducing Employee’s base salary;     (3)   Failing
to maintain Employee’s participation in the Company’s long-term incentive plan,
as amended from time to time in the Company’s sole discretion, in a manner that
is consistent with the participation of other senior executives at the Company;

 

1   On July 3, 2007, the Company modified the definition of “Fair Market Value,”
as set forth above. This modification is applicable as of the effective date of
the Agreement (November 1, 2006).

-2-



--------------------------------------------------------------------------------



 



  (4)   Failing to maintain the aggregate amount of Employee’s benefits under or
relative level of participation in the Company’s employee benefit or retirement
plans, policies, practices, or arrangements in which Employee participated as of
October 30, 2006; or     (5)   Relocation of Employee’s principal place of
business to a distance greater than 50 miles from Cambridge, Massachusetts.

  (i)   “Grant Date” means November 1, 2006.     (j)   “NASDAQ” means the Nasdaq
Global Select Market.     (j)   “Payment Date” means, as to Vested Units, within
30 days of the date on which the Units become Vested.     (k)   “Release” means
Employee signing and returning to the Company a timely and effective release of
claims in the form provided by the Company.     (l)   “Unit” means a notional
unit which is equivalent to a single share of Common Stock on the Grant Date,
subject to Section 4.     (m)   “Vested” means that portion of the Award to
which the Employee has a nonforfeitable right.     (n)   “Vesting Dates” means
the dates set forth in Section 3.

3.   Vesting.

  (a)   An Award shall become Vested only upon the Vesting Dates described in
this Section 3, except as otherwise provided herein or determined by the Company
in its sole discretion. No portion of any Award shall become Vested on the
Vesting Date unless the Employee is then, and since the Grant Date has
continuously been, employed by a member of the Company Group.     (b)   For
purposes of vesting, the Award is split into two groups: Seventy-Five Thousand
(75,000) of the Units are referred to herein as the “Time-Based Units” and
Four-Hundred Thousand (400,000) of the Units are referred to herein as the
“Performance Units.”

  (1)   The Time Based Units shall become Vested based on the following
schedule:

                    Vesting Date     Percentage Vested    
May 31, 2008
      33 %    
October 31, 2009
      67 %    

-3-



--------------------------------------------------------------------------------



 



  (2)   The Performance Units shall become Vested as follows: If and when the
average 30-day closing price of the Company common stock on the NASDAQ (or
principal market upon which the common stock trades) equals or exceeds the
following per share prices, provided Employee is still employed by the Company
on each such vesting date:

                    Performance Units Vested     Share Price    
100,000
    $ 5.00      
100,000
    $ 10.00      
100,000
    $ 15.00      
100,000
    $ 20.00      

Any Performance Units that have not vested on the fourth anniversary of the
Grant Date shall be forfeited.

  (c)   Vesting of the Award will be accelerated in the following circumstances
and subject to the following conditions:

  (1)   In the event that Employee’s employment is terminated by the Company
other than for Cause or Employee terminates his employment for Good Reason
(either such termination being referred to herein as the “Non-Cause
Termination”) and subject to Employee providing Company with a Release and
maintaining Continued Compliance:

  (a)   The vesting of any outstanding Time-Based Units will accelerate such
that the next vesting date will be deemed to have occurred on the date of such
Non-Cause Termination — e.g., if such termination occurs prior to May 31, 2008,
25,000 of the Time-Based Units will vest and 50,000 will be forfeited; if such
termination occurs on or after May 31, 2008 but prior to November 1, 2009,
50,000 of the Time-Based Units will vest and no Time-Based Units will be
forfeited; and     (b)   If, during the 90 trading days following the Non-Cause
Termination, the 30-day average closing price of the common stock reaches a
threshold that had not been reached upon the date of the Non-Cause Termination,
100,000 shares (or the applicable multiple of 100,000 shares, depending on the
threshold that is achieved) of Performance Units will vest. All other unvested
Performance Units will be forfeited.

  (2)   In the event of a Change in Control while Employee is employed by the
Company, all of the outstanding Time-Based Units and Performance Units will vest
on the effective date of such Change in Control.

-4-



--------------------------------------------------------------------------------



 



  (d)   In the event that the Employee’s employment terminates prior to a
Vesting Date due to (1) death, (2) disability, or (3) termination of Employee’s
employment, other than a Non-Cause Termination, any portion of the Award that
has not then become Vested will be forfeited automatically.

4.   Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably
adjusted.

5.   No Voting Rights/Dividends. The Award shall not be interpreted to bestow
upon the Employee any equity interest or ownership in the Company Group prior to
the Payment Date. The Employee is not entitled to vote any Common Stock by
reason of the granting of this Award or to receive or be credited with any
dividends declared and payable on any Common Stock underlying any Award prior to
any Payment Date.

6.   Payment of Award. On the Payment Date, the Company shall issue to the
Employee that number of shares of Common Stock as equals that number of Units
which have become Vested.

7.   Employment Rights. This Agreement shall not create any right of the
Employee to continued employment with the Company or the Company Group or limit
the right of the Company Group to terminate the Employee’s employment at any
time and shall not create any right of the Employee to employment with the
Company Group. The Employee acknowledges and represents to the Company that the
Employee has not been induced to receive any Award by expectation of employment
or continued employment. Except to the extent required by applicable law that
cannot be waived, the loss of the Award shall not constitute an element of
damages or indemnity in the event of termination of the Employee’s employment
even if the termination is determined to be in violation of an obligation of the
Company Group to the Employee by contract or otherwise.

8.   Unfunded Status. The obligations of the Company Group hereunder shall be
contractual only. The Employee shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Employee or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company Group.

9.   No Assignment. No right or benefit or payment under the Plan shall be
subject to assignment or other transfer nor shall it be liable or subject in any
manner to attachment, garnishment or execution.

10.   Withholding. The Company’s obligation to deliver to the Employee shares of
Common Stock under an Award shall be subject to the satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements as determined by the Company Group (“Withholding Taxes”). To
satisfy any Withholding Taxes due upon vesting of the Employee’s Units, the
Employee agrees to pay to the Company, or make provision satisfactory to the
Company for payment of, any Withholding Taxes, no later

-5-



--------------------------------------------------------------------------------



 



    than the Payment Date. The Company and any Affiliate may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
due to the Employee. Such withheld amounts shall include shares retained from
the Award creating the tax obligation, valued at their Fair Market Value on the
date of retention.

    Further, as a condition of receiving any Vested Award, the Employee hereby
agrees to the terms of the Irrevocable Standing Order to Sell Shares (the
“Standing Order”), attached as Exhibit A. Pursuant to the Standing Order, and in
lieu of taking the actions described in the immediately preceding paragraph of
this Section 10, the Company, in its sole discretion, may require, and, in such
event the Employee agrees, to the following:

  (a)   The Employee authorizes the Company’s agent to sell, at the market price
and on each Vesting Date (or the first NASDAQ trading day thereafter if a
Vesting Date is a day in which NASDAQ is closed), the number of Vested shares
that, per the Company’s instructions to its agent, is necessary to obtain
proceeds sufficient to satisfy the Withholding Taxes. The Employee understands
and agrees that the number of shares that such agent will sell will be based on
the closing price of the Common Stock on the NASDAQ trading day immediately
preceding the Vesting Date.

  (b)   The Employee agrees that the proceeds received from the sale of Vested
shares pursuant to this Section 10 will be used to satisfy the Withholding Taxes
and, accordingly, the Employee hereby authorizes the Company’s agent to pay such
proceeds to the Company for such purpose. The Employee understands that to the
extent that the proceeds obtained by such sale exceed the amount necessary to
satisfy the Withholding Taxes, such excess proceeds shall be deposited into the
Employee’s stock brokerage account with E*TRADE Financial or such other third
party brokerage under which the Employee maintains a brokerage account (the
“Account”). The Employee further understands that any remaining Vested shares
shall be deposited into the Account.

  (c)   The Employee acknowledges and agrees that, in the event that a market in
the Common Stock does not exist, the Employee shall pay to the Company amounts
sufficient to pay the Withholding Taxes and, to the extent that such payment is
not made, the Company shall have the right to make other arrangements to satisfy
the Withholding Taxes due upon the vesting of the Employee’s Shares.

11.   Amendment or Termination. This Agreement may be amended by mutual written
agreement of the parties.

12.   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Units Agreement effective as of the first day of November, 2006.

            SAPIENT CORPORATION
      By:   /s/ Alan J. Herrick         Alan J. Herrick        Chief Executive
Officer     

            EMPLOYEE:
      /s/ Joseph S. Tibbetts, Jr.       Joseph S. Tibbetts, Jr.         

-7-



--------------------------------------------------------------------------------



 



         

Exhibit A   
IRREVOCABLE STANDING ORDER TO SELL SHARES
I have received from the Company on a voluntary basis the right to acquire
shares of Sapient common stock (the “Shares”) pursuant to the attached
Restricted Stock Units Agreement between Sapient and me.
I understand that I must maintain a securities brokerage account with E*TRADE
Financial or such other third party brokerage (each of E*TRADE Financial or such
other third party brokerage is herein defined as the “Broker”) to participate in
the stock unit plan described in detail in the Restricted Stock Units Agreement,
and Sapient has informed me about this requirement as well as the requirements
for the opening of such a securities brokerage account so that the vested Shares
can be deposited into account. Furthermore, I understand that on each vesting
date, the vested Shares will be deposited into my stock brokerage account with
the broker and that I will incur taxable ordinary employment income (“Taxable
Income”) upon my receipt of the vested Shares. Per the terms of the Agreement,
and if so directed by Sapient, I understand and agree to do the following as a
condition of my receipt of vested Shares:
Upon each vesting date, I must sell a number of Shares that is sufficient to
satisfy all withholding taxes, as determined by Sapient or my Sapient-affiliated
employer, which are applicable to my Taxable Income (the “Withholding Taxes”).
Accordingly, I HEREBY DIRECT THE BROKER TO SELL, ON EACH VESTING DATE LISTED
ABOVE (OR THE FIRST NASDAQ TRADING DAY THEREAFTER IF A VESTING DATE IS A DAY ON
WHICH NASDAQ IS CLOSED), THAT NUMBER OF SHARES THAT, PER SAPIENT’S INSTRUCTIONS
TO THE AGENT, IS SUFFICIENT TO OBTAIN SALE PROCEEDS SUFFICIENT TO SATISFY THE
WITHHOLDING TAXES. THE PER SHARE SALES PRICE SHALL BE CALCULATED BASED ON THE
CLOSING PRICE OF A SHARE OF SAPIENT COMMON STOCK ON THE NASDAQ TRADING DAY
IMMEDIATELY PRECEDING THE APPLICABLE VESTING DATE.
I understand that the Broker will remit the proceeds of the foregoing sale
promptly to Sapient for payment by Sapient or my Sapient-affiliated employer of
the Withholding Taxes, and I authorize and direct the Broker to pay such
proceeds to Sapient for this purpose.
I acknowledge that I have not been induced to participate in any trade in return
for or as an expectation of employment or continued employment. I understand and
agree that by signing below, I am making an Irrevocable Standing Order to Sell
Shares that will remain in effect until such time as I have received all Shares
to which I am entitled under this Agreement. I also agree that this Irrevocable
Standing Order to Sell Shares is in addition and subject to the terms and
conditions of any existing Account Agreement that I have with the Broker.

